Citation Nr: 1222683	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement, to include as secondary to exposure to non-ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

 Appellant and his spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from March 1963 to March 1965.  

This appeal to the Board of Veterans Appeals (Board) arises from March and June 2005 rating actions by the Regional Office (RO) in St. Petersburg, Florida.  

In August 2007, the Veteran and his wife testified at a Board hearing before a Veterans Law Judge (VLJ) at the RO.  By decisions of April 2008 and August 2009, the Board remanded this case to the RO for further development of the evidence and for due process development. 

In January 2010, the Veteran and his wife testified at a Board hearing at the RO.  In June 2010, the Board remanded the claim for additional development.  In November 2011, the Board denied the Veteran's claim.  He appealed the denial to the Court.  In an Order, dated in June 2011, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion.  In December 2011, the Board remanded this claim.  The Board is satisfied that there has been substantial compliance with the remand directives set out in December 2011.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the RO/AMC obtained an addendum opinion that is adequate for making a determination in this claim.  Barr v. Nicholson, 21 Vet. App. 303.  
The case has been returned to the Board and is ready for further review.  

Because the Veteran testified at Board hearings before two different Veterans Law Judges, this appeal is now being addressed by a panel, which includes the two Veterans Law Judges who conducted the Board hearings.  See generally 38 C.F.R. § 20.707 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDING OF FACT

The Veteran did not exhibit coronary artery disease and hypertension in service or within one year of separation therefrom; and neither is shown to be etiologically related to radiation exposure during the Veteran's active service. 


CONCLUSION OF LAW

Coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement was not incurred in or aggravated by service and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A letter was also sent to him in April 2008. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in April 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO has obtained VA outpatient treatment records, and private records.  And the Veteran was provided an opportunity to set forth his contentions during the hearings before the undersigned Veterans Law Judges, as noted above. 

The Veteran was also afforded a VA examination in connection with his claim. See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The RO also obtained an addendum opinion in this case.  The Board finds that the VA examination obtained in this case combined with the addendum opinion is more than adequate.  The reports provided an adequate basis for making a determination in this claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran essentially contends that his coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement is the result of exposure to radiation while in the military.  He contends that he was generator mechanic repairing diesel equipment, and that he worked in close proximity to the Hawk missile.  He reported that the generators were needed to run the radar site and that he was exposed to electromagnetic radiation from the generators.  He further indicated that the radar was on all of the time.  He reported that he was exposed to radar from three batteries which were 50 yards apart and that he was placed in the middle of them.  He also testified that he was trained on Nike Hercules missiles where he was exposed to radar.  It is his contention that these exposures caused his current coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement. 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for chronic disabilities, such as hypertension, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that a Veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation. 

The Board also notes that specific law and regulations cover entitlement to service connection for conditions claimed to be due to exposure to ionizing radiation in service.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.  However, the United States Court of Appeals for Veterans Claims (Court) has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation, which is not subject to review under the ionizing radiation statute and regulations.  See Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. § 3.309 and § 3.311. 

A review of the file reveals that there is no verified supporting evidence that the Veteran was exposed to electromagnetic radiation while in service.  The Veteran's DD Form 214 reflects that his primary specialty was power generator specialist.  The Veteran in the case at hand has not claimed that he was exposed to ionizing radiation in service.  Rather, he claims that his disorder was caused by exposure to non-ionizing radiation from radar equipment.  Because the Veteran has not claimed exposure to ionizing radiation in service, the regulations pertaining to such exposure are not relevant to his claim and need not be considered herein. 

First, with respect to the question of whether presumptive service connection is warranted under the provisions applicable to chronic diseases, the Board notes that the record shows that the Veteran's coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement was diagnosed in approximately August 1985, some 20 years following his separation from service. (See, private medical record of August 1985 documenting a one year history of hypertension).  There is no evidence of coronary artery disease or hypertension, in service or within one year of separation therefrom, and the Veteran has not contended otherwise.  He has stated in May 2005, that his hypertension and heart problems began three or four years after service.  Therefore, entitlement to service connection on a presumptive basis must be denied. 

The Board will therefore turn to the question of whether direct service connection for coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement may be established.  The Veteran does not contend in-service onset with continuing symptoms thereafter.  While there is no evidence of coronary artery disease and hypertension, in service, the Veteran's DD 214 clearly reflects that his duties involved working with generators.  He also has a current diagnosis of coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement.  The only remaining issue, then, is whether a nexus may be established between the Veteran's in-service non-ionizing radiation exposure and his subsequent coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement. 

In March 2006, a private examiner, Dr. Grove, stated that the Veteran has been his patient for approximately one year.  He reported that his nexus statement was that it is more likely than not that his present condition is due to his exposure to electromagnetic radiation in service. 

The Veteran underwent a VA examination in May 2009.  The claims file and the medical records were reviewed.  By way of history, the Veteran reported that he was started on medication for his hypertension in the early 1970's.  He reported that he was a generator mechanic for the Hawk missile system in the military.  His medical history was documented.  The Veteran was extensively examined.  X-rays were taken and noted to show no evidence of acute cardiopulmonary disease.  The examiner diagnosed essential hypertension CAD with CABG at times, AVR secondary to aortic insufficiency, AICD, and pacemaker.  The examiner offered a literature review with references regarding electromagnetic radiation.  The examiner concluded that the results did not support the hypothesis of a link between occupational exposure to electromagnetic fields and an excess risk of severe cardiovascular arrthymia leading to permanent implantation of a pacemaker.  The examiner opined that the Veteran's hypertension, CAD, aortic valve disorder or cardiac rhythm disorder did not have their onset in service or within one year of service.  Rationale was provided.  As to the hypertension, it was noted that hypertension was not noted in service and that the Veteran was not started on treatment until 5 years after service per the Veteran.  As to CAD, the examiner noted that there was no showing of CAD in service with a negative separation examination in 1965.  It was further noted that the Veteran was not diagnosed until 1999.  As to the aortic valve abnormality, the examiner noted that there was no mention of the disorder in service and the Veteran did not undergo AVR until 1999, years after service.  As to the cardiac rhythm abnormality, the examiner noted that there was no problem in service and that the Veteran had an abnormal Holter in 2002 with the acute onset of bradycardia and fatigue.  It was noted that this was acute with no indication prior to 2002. 

The examiner further opined that the essential hypertension is not caused by or a result of or secondary to his exposure to electromagnetic radiation while in service.  She stated that after careful review of the literature, she could see no definitive evidence of electromagnetic radiation causing essential hypertension.  She stated that the case was discussed with cardiology.  She further stated that she was not in agreement with the letter in the file from Dr. Grove dated in March 2006.  She pointed out that Dr. Grove was a family practice physician and that the case was discussed with cardiology and it was also not in agreement with the letter.  The examiner stated that the Veteran's CAD is not caused by or the result of or secondary to his exposure to electromagnetic radiation while in service.  She reported that she saw definite evidence after careful review of the literature that CAD is caused by electromagnetic radiation.  She reported that the case was discussed with cardiology, which was not in agreement with the letter of Dr. Grove dated in March 2006.  Further the examiner opined that the Veteran's cardiac conduction abnormality requiring a pacemaker insertion is not caused by or the result of or secondary to his exposure to electromagnetic radiation while in service. The examiner stated that she saw no clear evidence after careful review of the literature to associate conduction abnormalities to electromagnetic radiation exposure.  It was noted that the case was discussed with cardiology.  The examiner went on to state that the Veteran's aortic valve abnormality is not caused by or a result of or secondary to his exposure to electromagnetic radiation while in service. She stated that after careful review of the literature, there is no evidence to support an aortic valve abnormality caused by exposure to electromagnetic radiation.  She noted that the case was discussed with cardiology. 

The record contains an August 2009 letter from Dr. A. Brooks in which he states that he had reviewed the Veteran's records for hypertension, aortic valve replacement, pacemaker and ICD.  He also stated that he had reviewed the research depicting the effects of excessive radar and electromagnetic field to the body systems.  He reported that the Veteran, having been exposed to both for 18 months 24 hours a day as a HAWK missile generator operator could likely have later onset health issues.  He stated that he had examined the Veteran and conducted tests.  He reported that the Veteran had all the conditions claimed.  He reported that from the past records and no inherited factors, he felt that it was more likely than not to be the result of his job environment while in the Army.  He reported that his contention is the amount of exposure to electromagnetic field and radar would take many years to damage the system.  He noted that with hypertension starting at 1969, only 3 years after Army discharge, it more likely progressed to coronary artery disease.  He stated that radiation could cause gradual system changes to the vascular system. 

In January 2012, an addendum opinion was obtained from the May 2009 VA examiner.  She was asked to clarify her opinion and confirm whether she meant to state that she saw no definite evidence after a careful review of the literature that CAD is caused by electromagnetic radiation.  The examiner stated that the opinion should have included a 'no" and was corrected as follows: I see NO evidence after careful review of the literature that CAD is caused by electromagnetic radiation.  (Emphasis in the original).  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the Board finds that the private medical opinions in the file are outweighed by the negative VA opinion.  In this regard, as to the March 2006 private opinion, the Board finds that it is of little probative value.  It consists merely of a stated opinion with no detail, no review of the Veteran's claims file, no rationale, as well no supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

As to the August 2009 private examiner's opinion, while the examiner stated that he had reviewed the Veteran's medical records, documentation of the specific records provided to him for review was not given.  Further while the examiner noted that he had reviewed research, the material reviewed was not documented or discussed.  No examination was conducted.  Further, the rationale provided was based in part on the finding that hypertension began in 1969; however records in the file dispute a finding that hypertension began in 1969, apparently based on a history provided by the Veteran; rather the private records show that the hypertension began in 1984.  The Board finds this opinion of limited probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

On the other hand, the opinion provided by the VA examiner in May 2009, with the clarification in January 2012, is of great probative value.  In this regard, the Board finds the examiner's opinion probative because it was based on a review of the claims file, a thorough examination of the Veteran, review and discussion of literature, and discussion with a medical specialist.  The examiner also provided a well- supported medical opinion.  See Prejean, supra; see also Guerrieri, supra. 

The Board has considered the Veteran's belief that there is a link between his non-ionizing radiation exposure and his coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement.  Certainly, there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of establishing service connection.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can serve to establish a relationship between the claimed disability and service.  However, the Veteran, as a lay person, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as establishing a causal relationship between his in-service non-ionizing radiation exposure and his coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish entitlement to service connection for coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement.  See Espiritu v. Derwinski, 2 Vet. App. 492   (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  As such, the Board need not discuss whether or not the Veteran's assertions are credible.  Additionally, as noted above, the Veteran has not stated that he has had continuous symptoms since service.  He specifically stated that he did not have hypertension or heart problems until three or four years after service.  Thus a discussion regarding continuity of symptomatology is not necessary.  

The Board notes the Internet articles supplied by the Veteran are also not probative because they are merely generic texts not specific to the Veteran's fact pattern.  The Board notes such generic texts, which do not address the facts in this particular Veteran's own case, and without a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  See also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board must find that the medical text evidence submitted by the Veteran does not contain the necessary specificity to constitute competent evidence of the claimed medical nexus.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)).  

In short, the Board concludes that the evidence is against granting entitlement to service connection for coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement cancer, to include as due to in- service exposure to non-ionizing radiation, either on a direct basis or on a presumptive basis.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 



ORDER

Service connection for coronary artery disease and hypertension, status post pacemaker implant and aortic valve replacement, to include as secondary to exposure to non-ionizing radiation is denied. 


_____________________________              ___________________________
      F. JUDGE FLOWERS                                      STEPHEN L. WILKINS 
         Veterans Law Judge,                                         Veterans Law Judge,          
    Board of Veterans' Appeals                                 Board of Veterans Appeals



                   ___________________________________________ 
                                          ROBERT E. SULLIVAN 
                                               Veterans Law Judge, 
                                          Board of Veterans' Appeals  



Department of Veterans Affairs


